 CROW INC.439Crow Inc.andLocal Lodge 1042 of the InternationalAssociation of Machinists and Aerospace Workers,AFL-CIO. Cases 8-CA-747S and 8-CA-7554October 16, 1973DECISION AND ORDERBY CHAIRMAN MILLER AND MEMBERS FANNINGAND PENELLOOn July 5, 1973, Administrative Law Judge SidneyBarban issued the attached Decision in this proceed-ing. Thereafter, Respondent filed exceptions and asupporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings, andconclusions of the Administrative Law Judge and toadopt his recommended Order.ORDERof Section 8(a)(1) of the Act, and (7) from on or aboutDecember 11, 1972, refused to recognize and bargain withtheUnion as representative of an appropriate unit ofRespondent's employees by refusing to meet with the Unionand negotiate working conditions of those employees, andby laying off and constructively discharging employees,conducting a poll, and unilaterally subcontracting janitorialwork in order to undermine the Union and destroy its sta-tus, all in violation of Section 8(a)(1) and (5) of the Act.Respondent's answers, as amended at the hearing, admitallegations of the complaints sufficient to support the asser-tion of jurisdiction under current standards of the Board(Respondent, an Ohio corporation engaged in maintenance,fueling, sale, rental and storage of aircraft at Swanton, Ohio,annually ships products valued in excess of $50,000 in inter-state commerce). The answers deny the commission of anyunfair labor practices.Upon the entire record in this case, from observation ofthe witnesses, and after consideration of the oral argumentsof the parties and a memorandum of citations submitted byGeneral Counsel, I make the following:FINDINGS AND CONCLUSIONSI.THE FACTSA. The Appropriate UnitPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board adopts as its Order the recommendedOrder of the Administrative Law Judge and herebyorders that Respondent, Crow Inc., Swanton, Ohio,its officers, agents, successors, and assigns, shall takethe action set forth in the said recommended Order.DECISIONSTATEMENT OF THE CASESIDNEY J. BARBAN, Administrative Law Judge: This matterwas heard at Toledo, Ohio, on May 15, 1973, upon a com-plaint issued in Case 8-CA-7478 on March 14, 1973 (basedon charges filed on February 7 and 27, 1973), and upon acomplaint issued in Case 8-CA-7554 (based on a chargefiledMarch 13, 1973) and an Order Consolidating Casesissued on April 3, 1973. The consolidated complaints allegethat the above-named Respondent (1) laid off employeeDaniel P. Hardy from January 8 to January 22, 1973, (2)laid off employee Charles Degner from January 8 to Febru-ary 9, 1973, (3) terminated Charles Degner on March 14,1973, and (4) constructively discharged employee LloydBailey on or about January 26, 1973, all in violation ofSections 8(a)(1) and (3) of the Act, (5) on or about January5, 1973 conducted a poll of its employees to determinewhether they desired to be represented by the above-namedCharging Party (herein "the Union"), and (6) on or aboutFebruary 19, 1974, subcontracted its janitorial work in dero-gation of the Union's representative status, all in violationAs a result of a petition for certification filed by theUnion in Case 8-RC-8873, and after a hearing held onJanuary 4, 1973, the Regional Director for Region 8 in aDecision and Direction of Election dated January 17, 1973,found the following to be an appropriate unit for the pur-poses of collective bargaining within the meaning of Section9(b) of the Act:All mechanical and maintenance employees of the [Re-spondent] at its facilities located at Swanton, Ohio,including parts department employees, line service em-ployees, licensedmechanics,mechanic helpers, theelectronics mechanic and the janitor, but excluding alllicensed pilots, office clerical employees, professionalemployees, guards and supervisors as defined in theAct.Respondent, though it sought the inclusion of the officeclericals and pilots in the unit during the representationhearing, agreed on the record in the present case that theabove unit was an appropriate unit withht the meaning ofthe Act, and it is so found.B.The Sign-Up of Union CardsBetween December 5, and 7, 1972, 10 of Respondent'semployees in the unit set forth above signed cards statingthat the signers "hereby authorize the International Associ-ation of Machinists and Aerospace Workers (IAM) to actasmy collective bargaining agent with the company forwages, hours and working conditions. It is my under-206 NLRB No. 107 440DECISIONS OF NATIONAL LABOR RELATIONS BOARDstanding that I will be invited to join the IAM." IOf the 10 employees who executed these cards, 1, WilliamJoseph David, testified at the hearing in this matter that hesigned the card because he understood that he would there-by get more information about the Union, indicating thatthis was his principal reason for signing. David executed hiscard at a meeting on December 5 attended by employeesinterested in the Union. At the meeting, employee CharlesWellman had union cards which he handed out to thosewho stated that they would like to have a union atRespondent's operation. David states that Wellman said hewas going to arrange a meeting with a union representative"so that we could further discuss what was going to comeabout as far as the union, what the union could do for us,what better job improvements or what not we could getfrom the union." David asserted, "basically, what [Well-man] said, if we wanted more information we could sign thisthing and we would get more information from it." Davidtestified that it was his personal understanding that the cardwas "an application for information pertaining to an IAMUnion." Nevertheless, the record shows that David read thecard before he signed it, that he has a sufficient awarenessof the union representational process to understand the sig-nificance of the card, and neither he nor anyone else presentat the meeting raised any question about the language onthe card. Further, David testified that the large majority ofRespondent's employees had expressed themselves in hispresence as being for the Union, the exceptions being, ac-cording to David, "one or two undecided or didn't want [aunion]."Based on the record as a whole and my observation ofDavid, I have substantial doubts with respect to the reasonhe now advances for signing the IAM authorization card.My impression is that this reason, insofar as it denies theplain meaning of the card, is an afterthought rather than aclear recollection of his mental attitude (unexpressed) at thetime. In any event, David's testimony makes clear that thisalleged reservation concerning the card was personal tohim, and even if his card were disqualified this would notaffect the Union's majority status as of December 11, 1972,when the Respondent received the Union's request for rec-ognition and bargaining by Respondent. On that date, ac-cording to the list provided by Respondent, there were 17employees in the appropriate unit set forth above.C. The Request To BargainBy letter dated December 8, 1972, received by Respon-dent on December 11, the Union advised Respondent that"a majority of your employees (Production, Maintenance &Mechanics) have authorized and designated [the Union] astheir collective bargaining agent," offered, if Respondenthad any doubt of the Union's representational status, tohave this determined by an impartial person, and requestedrecognition and bargaining. Respondent has never an-1Notwithstanding Respondent's denial, it is clear that the Union is a labororganization within the meaning of the Act, and I so find. The record in theswered this letter, nor has it ever stated its reason for refus-ing to recognize and bargain with the Union.2D. Respondent's Poll of the EmployeesThe Board's hearing in the representation case was heldon January 4, 1973. The following day, January 5, Respon-dent assembled all of its employees after the close of work.It is indicated that it even called one employee who was offon sick leave to come in from home. Clerical employees(who were obviously excluded from the unit) were given tounderstand that they were not affected by the proceedingsand were given leave to depart if they desired. At the outsetof the meeting, presided over by Respondent President Bar-num, Barnum wanted to know where the janitor, LloydBailey, was, stating, "He's No. 1." Barnum read parts froma three and a half page letter of instructions, dated Decem-ber 29, 1972, which he had received from a lawyer concern-ing the law applicable to an employer in face of an unionorganizational campaign. Two parts of the letter appearparticularly pertinent to the issues in the present matter.First is the following (in pertinent part):An employer may claim that he is merely predictingwhen he states the consequences from unionizationsuch as strikes, violence, unemployment, plant closure,hard bargaining and hard litigation. . . . In order notto be a threat, a prediction must relate to an event overwhich the employer (speaker)has no control.[Emphasisin original] In theory, he is privileged under his freespeech rights to predict the adverse consequences ofunionization upon his company as long as he claimsthat he will be acted upon-a victim of union or othergroup power. If, however, this predictions are basedupon his power response to unionization, he is guilty ofa threat under the Board's coercive control test.Immediately thereafter, the letter discussed the possibilityand effect of interrogating employees, including the advice,"Don't interrogate," but giving advice as to what to do ifRespondent wished, nevertheless, to interrogate its employ-ees, including the following:There has, therefore, arisen a ritual which must befollowed to avoid an unfair labor practice claim:1.Before questioning an employee, employer musthave a valid reason for doing so.2.Tell reason to employee.3. Inform employee that his answers arevoluntaryand no reprisals will be taken. [Emphasis in original]If you desire to poll your employees to learn the impactof union influence, it must bea secretballot to avoidan unfair labor practice claim. [Emphasis in original.]These safeguards must be observed if you poll: (1) thepurpose of the poll must be to determine the truth ofunion's claim of a majority; (2) employees must be toldthe purpose; (3) assurances against reprisals must berepresentation case, which was received in evidence in this proceeding, also2As part of the formal proceedings in the representation case,supports the Regional Director's finding to that effect in the representationRespondent's President, Leon E. Barnum, agreed with the assertion of thecase.hearing officer of the Board that Respondent declined to recognize the Unionuntil the Union's status was determined through the procedures of the Board. CROW INC.441given; (4) a secret ballot must be used; and (5) employ-er must not have engaged in unfair labor practices orcreated a coercive atmosphere... .Quite understandably, considering the language and pur-pose of the letter, none of the employees questioned at thehearing retained or could recall any of the matters read tothem, other than it was about the Union. One of the witness-es, Lloyd Bailey, recalled that Barnum interpolated a refer-ence to a competitor who had been on the airfieldpreviously, who had apparently been unionized and whowas no longer on the field. Bailey asserted, however, thatBarnum had made no threats.'Toward the end of his reading of the letter, Barnum statedto the employees that he had been told that "the union hasa majority of my workers that wish to be represented," andstated, "This I do not believe." Barnum then directed a pollof the employees as to whether they desired to be repre-sented by the Union. At that time there were 15 employeesin the appropriate unit. Slips were handed out to the em-ployees bearing the words, "for" or "against." The employ-ees marked the slips where they stood or sat in the area anddeposited them in a box with a slit in the top. Thirteenballotswere cast, eight were for the Union, four wereagainst, and one was marked-"undecided." 4 After the countBarnum merely commented, "Now, I know what to do,"and returned to his office.5The employee witnesses questioned stated that Barnumdid not assure them during this meeting that there would beno reprisals as a result of the vote.E.The LayoffsAbout noontime, on January 8, 1973, Respondent's su-pervisor,William E. Tanner, advised mechanic Daniel P.Hardy that he was being laid off for lack of work. About thesametime it appears Respondent also let mechanic CharlesDegner go. (As noted previously, the complaint alleges thatDegner was laid off on this same date. Degner did notappear to testify at the hearing. Bailey's testimony indicatesthat Degner was given "the ax" in January. However, the3Barnum asserted from counsel table that Bailey should not be credited,but did not,as a witness,deny this testimony.While there may be reason toconsider Bailey's testimony with care,on the whole he made a favorableimpression,as attempting not to attribute anything to Barnum which he wasnot sure of, and he is credited with respect to this matter. On the other hand,Barnum impressed as a witness without candor and of very doubtful reliabili-tyThus,when called as an adverse witness, he inexplicably denied even theoccurrence of the January 5 meeting and the poll taken during that meeting,though it is clear that he was aware of the facts and the nature and purposeof the inquiries.4 One of the Respondent's witnesses stated that the two parts departmentemployees told him that they did not vote,or complained that they were notpermitted to vote. The indication is that they may have considered them-selves clericalsanddid not vote because of inadequate instruction fromBarnum.5After all sides had rested,during oral argument,Barnum claimed for thefirst time that during the representation hearing,the Board's Hearing Officeradvised him,on the record,that Barnum had the right to poll his employeesand should do so. When Barnum declined my invitation to reopen the recordto litigate this claim,Iordered General Counsel to submit a copy of thetranscript of the representation proceeding,which has been received as anexhibit in this case I have read it. It does not contain the material suggestedby Barnum I am convinced,on this record,that Barnum got the idea for thepoll from his own counsel's letterallegations of the complaints concerning Degner are notadmitted, and there is no direct evidence concerning hisemployment other than that given by employees Wellmanand Bailey.) At the time of Hardy's layoff there was clearlymuch additional work to be performed on the plane onwhich Hardy was working. Though there was indicationfrom the nature of Barnum's questions of witnesses that hewas taking the position that this work was not essential, butmerely "make work," again this was not established by anytestimony or other evidence.About 2 weeks later, when Hardy appeared atRespondent's operations to pick up a check, Tanner toldHardy that he (Tanner) had been trying to contact Hardy,for 3 or 4 days to recall him to work. Hardy returned towork for Respondent the following Monday. He later quit.Hardy was first employed by Respondent in October1972. On cross-examination, he agreed that during his em-ployment he may have been absent from work as much asonce a week. He also stated that he had been spoken toabout being late by Ted Winterfield, whom Hardy referredto as a foreman, but who Respondent in the representationcase claimed was only an employee, and who is listed byRespondent as one of the unit employees. Hardy did notreceive any disciplinary warnings.As previously noted, the complaints allege that Degnerwas recalled from layoff on February 8, 1973, and wasdischarged March 14, 1973. Both General Counsel and theUnion assert he is now employed elsewhere.Bailey testified that on an occasion when another em-ployee expressed himself to Tanner as upset over Degnergetting "the ax," Tanner said "The damn fool had to signone of those union cards." When Tanner's attention wasdirected to this comment, he testified, "I don't rememberever saying it. I can't honestly say I ever did." Tanner testi-fied that Barnum instructed him not to discuss unions withemployees, and "I tried to . . . the best of my ability not to."While I consider Tanner a truthful witness, his testimonyobviously is not a specific denial of Bailey's account. I amsatisfied that Bailey would not make the attribution unlesshe were convinced of the truth of the statement. Neither ofthe two employees named by Bailey as probably present atthe conversation was called as a witness.In the circumstanc-es,Bailey's testimony is credited.F. Bailey's Termination; The Subcontracting of JanitorialWorkLloyd Bailey was employed by Respondent from August1971 until late January 1973 as a janitor. Until shortly afterthe January 5 meeting, Bailey's normal work week was 40hours from Monday through Friday. Though Bailey wasaccustomed to missing time frequently,Respondent wasquite lenient with him, and he was permitted to make up themissing days on Saturdays and Sundays.He therefore wasable to earn a full week's pay every week. During his em-ployment, Bailey had been raised from $1.95 an hour to$2.05.About 2 weeks after January 5, Barnum had a conversa-tion with Bailey with respect to the time it took Bailey todrive the refuse to the dump, and what Bailey referred to as"this economy bit." Barnum said that "Maybe it will be less 442DECISIONS OF NATIONAL LABOR RELATIONS BOARDexpensive to have a community sanitation pickup." Baileysaid that this might be a good idea .6 During this conversa-tion, Barnum stated that he knew of other companies whoseemployees took care of the janitorial duties in their ownareas, and thus did not employ a permanent janitor or cus-todian at all. Bailey agreeably replied that Respondentmight try that, that it might work for Respondent althoughitdid not work out for other companies Bailey knew.Within a short time thereafter, Barnum informed Baileythat he was cutting Bailey's work time to 4 days a week, atotal of 32 hours. Bailey objected to the reduction in his pay,and requested that Barnum lay him off, instead, as he had"the other two guys." Barnum refused. Soon thereafter, Bai-ley left Respondent's employment, when, he said, he foundpermanent employment "with a livable wage."After Bailey's departure, Respondent, without notifica-tion to or consultation with the Union, subcontracted itsjanitorial work to an outside contractor. It is clear thatRespondent was able to do this at less cost than Bailey'sprevious wage for a 40-hour week.F. Respondent's Economic SituationAccording to Respondent's comptroller, Floyd Koegler,Respondent has not been in a profitable situation for sometime. At one point he referred to a loss at the end of calendar1971, and a greater loss in calendar 1972, although he wasunable to be specific since he had no records to supportthese statements. Koegler, asserted that Respondent's losseswere "running close to over $10,000 a monthdownward"(emphasis added), ending "with about, I would say,$120,000 loss." However, Koegler, who emphasized that(since he did not have his records with him) these figureswere estimates, "off the top of my head," also had consider-able difficulty in establishing the period during which as-sertedly Respondent lost this sum of money. He first statedin response to a leading question that it occurred from June1until December 31, then that it was determined in Januaryor February 1973. He later stated that it was September1972 when Respondent "really realized that things werereally getting bad," and that it was not until May that hedetermined that Respondent had a $120,000 deficit. There-after,Koegler testified that the $120,000 deficit applied tothe period from September 1972 to March 1973-a 6-monthperiod.In the latter part 1972, about October, Koegler states thatBarnum began discussing with him the institution of econo-mies at Respondent's operations. At one time Respondent'soperations had included installations at three airfields atthree cities (near Toledo,Mansfield, and Youngstown,Ohio). One of these had been shut down in June 1972. Thelosses noted were apparently incurred at the two remaining,including Swanton. Barnum insisted that Koegler cut downon clerical help. This led to the dismissal of one clerical inJanuary 1973, and Barnum's refusal to permit Koegler to6 Apparently about this time, or previously, Bailey had been stopped bythe State Patrol when driving to the dump, and the police had found anumber of things wrong with the jeep and trailer he was using, which ledBailey to tell Barnum's son, Eric, an officer of Respondent, that Bailey didnot feel like going on the road with this equipment anymore.hire additional clerical help he said he needed. Other thana tighter rein on expenditures generally, Koegler was un-aware of any other economies effected. Barnum testifiedthat, in addition, "we made other moves [to effect econo-mies], letting other people go and the lines operation, wereduced our staff there also ... Miller Airport, a lines nearYoungstown, some things like that."IIANALYSIS AND CONCLUSIONSA. The Poll of the EmployeesInasmuch as anemployer poll tends generally to inter-fere, restrain, and coerce employees in the exercise of theirrights under the Act, the Board, basedon its experience andmany years of litigation in this area, has clearly set forth thecircumstancesunder which an employer may be justified inquerying its employees concerning their desires for repre-sentation.SeeStruksnes Construction Co.,165 NLRB 1062,1063.These criteria were quite accurately set forth incounsel'sletter to Respondent. It is evident that Respon-dent did notmeetthe requirements of these criteria. In thefirstplace, and most importantly, Respondent's purpose onconducting the poll was not to determine the Union's claimof majority representation so that Respondent would knowhow to deal with the Union's claim.The Respondent haddecided from the beginning to ignore the Union's claim, andat the representation hearing on the day before agreed thatitwould only be satisfied with a Board certification. Thepurpose of the employer poll, on the very day after theBoard hearing on the representation hearing, therefore,could only be designed to undermine the Union. If it wereotherwise one would expect that when a majority of theemployees voted for the Union, the Respondent would haveaccepted their choice. This did not happen.If we are to encourage resort to the orderly procedures ofthe Board, and discourage this sort of interference with therepresentational process, we must, in the absence ofunusualcircumstances,hold that a poll of the employees in thissituation (particularly where the jurisdiction of the Boardhas been invoked) violates the Act. Respondent has notshown any unusual circumstances justifying its action. Nordid the Respondent in the course of conducting this pollproperly reassure its employees that they did not have toparticipate, or give them clearly to understand that theywould suffer no reprisals as a result of their participation ornonparticipation in the procedure. I believe itmanifest thata formalistic reading of the legally worded letterof counseldid not serve this purpose, and, in fact, the employees didnot understand that their rights were thereby protected.It is therefore found that Respondent, by conducting apoll of its employees on January 5, 1973, to determinewhether its employees desired to be represented by theUnion, violated Section 8(a)(1) of the Act.B.The Alleged Acts ofDiscrimination1.The layoffs and the discharge of Degner.At the close ofthe poll on January 5, Respondent PresidentBarnum washeard to say, "Now, I know what to do." Respondent's nextaction, so far as this record shows, was the layoff of Hardy CROW INC.443(and possibly Degner) on January 8, followed shortly there-after by the reduction of hours for Bailey, the janitor (dis-cussed hereinafter).-When queried about Degner beinggiven "the ax," Supervisor Tanner remarked that "the damnfool had to sign one of those Union cards."Respondent contends that the layoffs (and the reductionof the janitor's hours) were caused by its poor economicsituation.Respondent's comptroller,Koegler, was convinc-ing that Respondent had been losing money for a consider-able period before January 1972, though I am not preparedto accept, because of the nature of his testimony, theamounts or the periods he specified. It is further not clearto what extent, if any, the Toledo operation, with which weare here concerned, was responsible for whatever loss Re-spondent incurred.?What is particularly difficult to comprehend are the rela-tively ineffective actions Respondent assertedly took tocounter the substantial deficits claimed (about $10,000 amonth beginning in the fall of 1972). Though Koegler testi-fied that Barnum began pressing him strenuously, aboutOctober, to cut down on his staff, neither Koegler nor Bar-num took any significant action to cut down on the employ-ee complement until January, after the employee poll, whenKoegler let one clerical go, the janitor's hours were cut, andHardy and apparently Degner were laid off. Even so, it isnoted that these latter two were quickly recalled-Hardy inabout 2 weeks and Degner apparently in about a month-although there is no evidence of a change in Respondent'seconomic situation in this short time or any other reason forthese recalls.' It is further noted that although Barnum wasassertedly seeking to cut down his staff from October on, atleast one unit employee, David, was employed by Respon-dent in late October and was not laid off.The record as a whole, particularly the timing of theseevents, and the unpersuasive character of Respondent's as-sertedeconomic justification,isconvincingthatRespondent's actions were taken in reprisal for the employ-ees' adherence to the Union, and it is so found. It is there-fore found that by laying off Hardy for about 2 weeksRespondent discriminated in the terms and tenure of em-ployment of its employees, discouraging membership in theUnion in violation of Section 8(a)(1) and (3) of the Act.Degner's case presents a difficult situation.GeneralCounsel asserted that Degner had been advised to appearat the hearing but did not do so. General Counsel assertedhis belief that this was due to Degner's beginning a new jobon the day of the hearing, and indicated that he would letthe matter be resolved on the record as it stood. While thereare strong indications, as in Bailey's testimony, thatDegner's layoff was discriminatory, as was Hardy's, I aminclined to believe that the purposes of the Act, in this case,would be best served by recommending that the allegations7Koegler,at one point,stated that, because of these losses, Respondentclosed down its operations at Mansfield in June 1972, although that actionseems to have antedated the time Koegler indicated Respondent becameaware of its serious loss situation(September-October 1972)Thereafter,Respondent continued to operate at an airfield near Youngstown also whichprobably contributed to the loss8 Barnum also testified, in the most general terms,that employment wasalso cut at Youngstown, but without any details as to when or how many orfor what periodconcerning Degner's layoff, and, of course, his later dis-charge, be dismissed for lack of effective prosecution.2.The termination of Bailey.Bailey, who had been em-ployed for more than a year as Respondent's janitor, had,been fairly frequently absent from work during that period.Respondent, nevertheless, had been quite lenient with him,regularly permitted Bailey to make up this lost time onweekends. This was apparently satisfactory to Respondentuntil January 1973. On the occasion of the employee poll,Barnum made a special effort to assure himself that Baileywas present. Within 2 weeks thereafter, Barnum cut Bailey'swork schedule from 5 to 4 days a week, notwithstandingBailey's complaint that he could not make enough moneyon that basis. When Bailey shortly thereafter quit to accepta full time job, affording him "a livable wage," Respondentsubcontracted the janitorial work, without notifying or con-sulting with the Union. This action clearly- resulted in aconsiderable savings to Respondent.Respondent's reduction of Bailey's hours of work, andconsequently his weekly pay, was clearly the cause of hisleaving Respondent's employment. For reasons previouslydiscussed, and on the entire record, I am convinced thisreduction in hours and pay was in reprisal for the employ-ees' adherence to the Union, and thus violated the Act.Respondent thus by causing Bailey's termination of em-ployment discriminated against its employees in tenure andterms of employment discouraging union membership andactivities in violation of Section 8(a)(1) and (3) of the Act.C. The Alleged Refusal ToBargainRespondent received the Union's request for recognitionand bargaining on December 11, 1972, to which Respon-dent has never made a reply other than its assertion at therepresentation hearing that it would not recognize theUnion except through Board proceedings. Though there isa slight variation between the unit described in the letterrequest from the appropriate unit found herein (the term"production" employee was included in the letter), there isno evidence that Respondent was misled thereby. In anyevent, by the date of the hearing on the representation pro-ceeding, this matter had been clarified, without any changein Respondent's position.' See, e.g.,Escondido Ready-MixConcrete, Inc.,189 NLRB 42. Indeed, in the circumstances,the filing of the petition constituted a new demand on Re-spondent for recognition. SeeTri-County Tube, Inc.,194NLRB 103, and cases cited.The Union at all times since December 7, 1972, clearlywas the designated bargaining representative of a majorityof employees in the appropriate unit. This is shown by theauthorization cards signed by the employees in December,and is confirmed by the results of the employee poll con-ducted by Respondent in January. The governing law in thissituation has recently been restated by the Board inSullivanElectric Company,199 NLRB No. 97, as follows:9 The Union's petition for certification in the representation proceeding,which was undoubtedly served upon Respondent prior to thehearing inaccordance with the Board's normal practice, requested a unit of "All me-chanics and maintenance employees including utility employees,drivers,Janitors,fork lift refuelers,line service employees,mechanics and electronicemployees. " 444DECISIONS OF NATIONAL LABOR RELATIONS BOARDConcededly, an employer is not required by the Actto recognize and bargain with a union wholly upon thestrength of its assertion that it represents a majority ofthe employees involved, notwithstanding that theunion predicatesits assertionupon an adequate show-ing of signed authorization cards. In this respect, wehave held that an employer may, in the face of a uniondemand for recognition, insist that a question concern-ing representation be resolved by means of a Board-conducted election, absent agreement between the par-tieson an alternative means for resolving the questionor misconduct on the part of an employer which is ofsuch a character as to have a lingering and distortingeffect on any future election.However, where,as inthis case, the Respondent re-jects the foregoing alternatives and unilaterally under-takes to determine the Union's majority or'minoritystatusby means of a poll, under conditions of his ownchoosing, the Respondent cannot thereafter disclaimthe results simply because he finds them distasteful.[CitingNation-Wide Plastics Co., Inc.,197NLRB996.] 10In the present matter, respondent's actions in conductinga unilateral poll and then refusing to abide by the results,and discriminating against its employees because of theiradherence to the Union are, indeed, actions of such a char-acter as to seriously distort the conditions under which aBoard election might be conducted, and would prevent theconduct of a fair election to determine the employees' de-sires asto representation within a reasonabletime. In suchcircumstances I find that the signed authorization cardsfurnish the best available proof of the employees' desireswith respect to representation by the Union.Moreover, as the Board held inSullivan Electric, supra,Respondent, having chosen to determine the Union's repre-sentational status by its own poll, is not free to ignore theproof thus acquired, and was obligated to recognize andbargain with the Union. This it refused to do.In addition, once this obligation has attached, Respon-dent may not unilaterally alter the terms and conditions ofemployment of its employees, without first affording theemployees' representative a reasonable opportunity to bar-gain with Respondent over these changes and their effecton the employees. Nor is this obligation avoided by thefact that Respondent,as initsdealings with Bailey, mayhave discussed the matter with the employee involved, oreven secured his consent. SeeMedo Photo Supply Corp. v.N.L.R.B.,321 U.S. 678, 683-685.It istherefore found that Respondent, by refusing andfailing to recognize and bargain with the Union as the repre-sentative of its employees in an appropriate unit, and bychanging Bailey's hours of employment, and by subcon-tracting its janitorial work without affording the Union anopportunity to bargain over these matters, violated Section8(a)(1) and (5) of the Act.10 See alsoSoilMechanicsCorp,200 NLRB No 60CONCLUSIONS OF LAW1.The Respondent is an employer engaged in commercewithin the meaning of Sections 2(6) and (7) of the Act.2.The Union is a labor organization within the meaningof Section 2(5) of the Act, and was at all material times, andcontinuestobe,theexclusiverepresentativeofRespondent's employees in the appropriate unit set forthbelow for the purpose of collective bargaining within themeaning of Section 9(a) of the Act.3.All mechanical and maintenance employees of the Re-spondent at its facilities located at Swanton, Ohio, includingparts department employees, line service employees, li-censed mechanics, mechanic helpers, the electronics me-chanic and the janitor, but excluding all licensed pilots,office clerical employees, professional employees, guards,and supervisors as defined in the Act constitute an appro-priate unit for the purposes of collective bargaining withinthe meaning of Section 9(b) of the Act.4.By failing and refusing, since December 11, 1972, tobargain in good faith with the Union in the above-describedunit, and by unilaterally changing the hours of work ofemployees, and by unilaterally subcontracting the janitorialwork previously performed by its employees, in each casewithout consulting and giving the Union a reasonable op-portunity to bargain with respect to these changes, Respon-dent engaged in unfair labor practices in violation ofSections 8(a)(1) and (5) of the Act.5.By conducting a poll of its employees on January 5,1973, with respect to their desires as- to representation forcollective bargaining, Respondent engaged in unfair laborpractices in violation of Section 8(a)(1) of the Act.6.By reducing the hours of employment of Lloyd Baileyand causing Bailey's constructive discharge, and by its lay-off of Daniel P. Hardy, Respondent discriminated in regardto the hire or tenure or terms or conditions of employmentof its employees discouraging membership in and activitieson behalf of the Union and thereby engaged in unfair laborpractices in violation of Sections 8(a)(1) and (3) of the Act.7.The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the Act.THE REMEDYIt having been found that the Respondent has engaged inunfair labor practices in violation of Section 8(a)(1), (3) and(5) of the Act, it will be recommended that the Respondentcease and desist therefrom and take certain affirmative ac-tion designed to effectuate the policies of the Act.Ithaving been found that Respondent unlawfully re-duced the working hours of Lloyd Bailey and constructivelydischarged Bailey, it will be recommended that Respondentoffer Bailey reinstatement to his former job, as it existedprior to the reduction of hours, without loss of seniority orother rights or privileges, and make Bailey whole for anyloss of earnings suffered by reason of the reduction of hishours of work and because of his constructive discharge tothe date of Respondent's offer of reinstatement, less Bailey'searnings during the period of his constructive discharge, inaccordance with the Board's formula set forth inF.W.Woolworth Company,90 NLRB 289, with interest thereon at CROW INC.the rate of 6 percent per annum,as setforth inIsis Plumbing& Heating Co.,138 NLRB 716.It having further been found that Respondent unlawfullylaid off Daniel P. Hardy on January 8, 1973, for a periodof approximately 2 weeks," it will be recommended thatRespondent make Hardy whole for any loss of earningssuffered by reason of his layoff, less Hardy's earnings dur-ing the period of his layoff, in accordance with the Board'snormal formula, and with interest thereon at the rate of 6percent per annum,as setforth above.It having been found that Respondent unlawfully re-duced the hours of an employee and subcontracted janitori-alwork included in the appropriate unit without , firstaffording the Union, as representative of the employees inthe unit, a reasonable opportunity to bargain concerningthese changes in working conditions, it will be recommend-ed that Respondent rescind these actions, restore the priorworking conditions, and cease and desist from changingemployee rates of pay, wages, hours of employment, orother conditions of employment without first consultingand giving the Union a reasonable opportunity to bargainconcerning such changes.Upon the foregoing findings of fact, conclusions of law,and the entire record, and pursuant to Section 10(c) of theAct, I issue the following recommended:ORDER 12Respondent Crow Inc., its officers, agents, successors,and assigns, shall:1.Cease and desist from:(a) Interfering with the rights of employees under the Actby interrogating or polling its employees concerning theirunionactivities or membership or desires with respect torepresentation for collective bargaining.(b)Making unilateral changes in hours or schedules ofwork, or other terms and conditions of employment withoutfirst consulting and bargaining in good faith with LocalLodge 1042 of the International Association of Machinistsand Aerospace Workers, AFL-CIO, as the exclusive bar-gaining representative of the employees in the appropriateunit set forth hereinbelow.(c)Refusing td' recognize and bargain collectively withthe above-named union, as the exclusive bargaining repre-sentative of the employees in the appropriate unit set forthbelow with respect to the rates of pay, wages, hours ofemployment, and other conditions of employment of suchemployees. The appropriate unit is:All mechanical and maintenance employees of the Re-spondent at its facilities located at Swanton, Ohio, in-cludingpartsdepartment employees,lineserviceemployees, licensed mechanics, mechanic helpers, the11There was some indication that Respondent had made attempts to recallHardy priorto his return.On this record, I find that they wereinadequateto toll Respondent's responsibility to Hardy.12 In the event no exceptions are filed as provided by See 102.46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions, and recommended Order herein shall, as provided in Sec. 102.48of the Rules and Regulations, be adopted by the Board andbecome itsfindings, conclusions, and order, and all objections thereto shall be deemedwaived for all purposes.445electronics mechanic and the janitor, but excluding alllicensed pilots, office clerical employees, professionalemployees, guards and supervisors as defined in theAct.(d)Discouragingmembership in the above-namedunion, or any other labor organization, by discriminationwith respect to the hours or schedules of work, or otherconditions of employment of its employees, or by laying off,discharging, or in any other manner discriminating againstemployees with respect to hire or tenure of employment orany term or condition of employment.(e) In any other manner interfering with, restraining, orcoercing its employees in the exercise of their rights guaran-teed in Section 7 of the Act.2.Take the following affirmative action whichisneces-sary to effectuate the policies of the Act:(a)Upon request, bargain collectively in good faith withLocal Lodge 1042 of the International Association of Ma-chinists and Aerospace Workers, AFL-CIO, as the exclu-sive representative of all employees in the above-describedappropriate unit with respect to rates of pay, wages, hoursof employment, and other conditions of employment ofsuch employees, and embody any understandings reachedin a signed agreement.(b)Rescind, revoke, and abrogate the unilateral reduc-tion in the hours and schedule of work of Lloyd Bailey, itsjanitorial employee, and the unilateral subcontracting of thework of its janitorial employee.(c)Offer Lloyd Bailey immediate and full reinstatementto his former job, without the reduction in his hours orschedule of work made in January 1973, and without preju-dice to his seniority and other rights and privileges, andmake Bailey whole for any loss he may have suffered byreason of Respondent's reduction in his hours or scheduleof work, and by reason of his constructive discharge byRespondent in the manner set forth in the section of thisDecision entitled "The Remedy."(d)Make Daniel P. Hardy whole for any loss he mayhave suffered by reason of his lay off from employment onJanuary 8, 1973, to the, date of his return to work, in themanner set forth in the section of this Decision entitled"The Remedy."(e)Preserve and, upon request, make available to theBoard or its agents, for examination and copying, all payrollrecords, social security payment records, timecards, person-nel records and reports, and all other records necessary toanalyze the amounts of backpay due and the rights of em-ployment under the terms of this order.(f)Post at its place of business located at Swanton, Ohio,copies of the attached notice marked "Appendix." 13 Copiesof said notice, on forms provided by the Regional Directorfor Region 8, after being duly signed by an authorized repre-sentative of Respondent, shall be posted immediately uponreceipt thereof and maintained by it for 60 consecutive daysthereafter, in conspicuous places, including all places wherenotices to employees are customarily posted. Respondent13 In the event that the Board's Order is enforced by a Judgment of aUnited States Court of Appeals, the words in the notice reading "Posted byOrder of theNational LaborRelations Board" shall read "Posted Pursuantto a Judgment of the United States Court of Appeals Enforcing an Order ofthe National Labor Relations Board." 446DECISIONS OF NATIONAL LABOR RELATIONS BOARDshall take reasonable steps to insure that said Notices arenot altered, defaced, or covered by other material.(g)Notify the Regional Director for Region 8, in writing,within 20 days from the date of this Order, what steps Re-spondent has taken to comply herewith.IT IS FURTHER ORDERED that the consolidated complaints inthismatter be dismissed insofar as they allege unfair laborpractices not specifically found herein.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT make unilateral changes in the hours orschedules of work of our employees in the appropriateunit described below, or in the terms or conditions oftheir employment without first consulting and bargain-ing in good faith with Local Lodge 1042 of the Interna-tionalAssociationofMachinists and AerospaceWorkers, AFL-CIO.WE WILL NOT interfere with the rights of our employ-ees under the National Labor Relations Act by interro-gating or polling our employees concerning their unionactivities or membership or their desires for union rep-resentation.WE WILL NOT discourage membership in or activitieson behalf of the Union, or any other labor organiza-tion, by laying off, discharging, or otherwise discrimi-nating against our employees in regard to their wages,hours, hire or tenure of employment or any other termor condition of employment.WE WILL NOT in any other manner interfere with, re-strain, or coerce our employees in the exercise of theirrights guaranteed in Section 7 of the National LaborRelations Act.WE WILL, upon request, bargain collectively, in goodfaith, with Local Lodge 1042 of the International Asso-ciation of Machinists and Aerospace Workers, AFL-CIO, as the exclusive representative of our employeesin the appropriate unit described below with respect tothe employees' rates of pay, wages, hours of employ-ment, and other conditions of employment, and WEWILL embody any understandings reached in a signedagreement. The appropriate unit is:All mechanical and maintenance employees of theCompany at its facilities located at Swanton, Ohio,including parts department employees, line serviceemployees, licensed mechanics, mechanic helpers,the electronics mechanic and the janitor, but exclud-ing all licensed pilots, office clerical employees, pro-fessional employees, guards and supervisors asdefined in the Act.WE WILL discontinue the subcontracting of janitorialwork which we have made, and WE WILL offer LloydBailey immediate and full reinstatement to his formerjob, without the reduction in his hours or schedule ofwork which was made in January 1973, and withoutprejudice to his seniority or other rights and privileges,and WE WILL make Lloyd Bailey whole for any loss ofpay he may have suffered, with interest, because of hisconstructive discharge by the company.WE WILL make Daniel P. Hardy whole for any loss ofpay he may have suffered, with interest, because he waslaid off by the company in January 1973.DatedByCROW INC(Employer)(Representative)(Title)This is an official notice and must not be defaced byanyone.-This notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered, defaced,or covered by any other material. Any questions concerningthis notice or compliance with its provisions may be direct-ed to the Board's Office, Suite 1695, Anthony CelebrezzeFederal Building, 1240 East 9th Street, Cleveland, Ohio44199, Telephone 216-522-3715.